Pollock, J.,
concurring. I do not dissent in this case, but I reached the conclusion somewhat differently from my brother. Perhaps I should state my views.
I do not think that when a children’s home is established by the county the county is performing- that duty in any different way from any other duty imposed on a county by statutes. Long before the act establishing a children’s home it was the county’s duty to take care of its indigent children, and they were taken care of in the infirmaries of the county. A sentiment grew up that the latter were not proper places for the rearing of children, *65and the legislature then passed this act authorizing the establishment of children’s homes but not mak-' ing it a requirement on the county until the electors had voted in favor thereof. After the home was authorized a duty was imposed upon the county, just as any other duty is imposed upon it.
Mr. K. L. Cobourn, for plaintiff in error.
Mr. William H. Vo drey, for defendants in error.
So that I think the liability of the county in the management of a children’s home is just the same as liability for any other act the statute imposes upon it. In the examination of the authorities I think you will find two clear and distinct lines.
One exempts the county from liability for the negligence of its agents and servants, and if it is the political division of the state known as the county that is being sued in tort for the negligence of its agents, the suit cannot be maintained.
The other line holds that the distinction is in the acts which the counties are engaged in; if the act is simply a governmental one they cannot be held liable, but if they have exceeded that and gone into the transaction of business, the same as private corporations or individuals, they then can be made liable or held liable for the acts of their agents and servants.
Up to the present time I think the policy of the courts of this state has been to adopt the former. But I believe the latter is more in keeping with justice and right, and for that reason I do not dissent.